Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2	The information disclosure statement (IDS) submitted on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
Claims 1-22 are pending.
Claims 5 is objected below.
Claims 1-4 and 6-22 are rejected below.



    PNG
    media_image1.png
    819
    697
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4 	Claims1-3, 6-12, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller et. al. (US 20150108930 A1) in view of Meiser et. al. (US 2019/0369151 A1).
Regarding independent claim 1, Koller teaches a circuit for detecting a wire-bond failure in a power device, comprising: 
a first comparison circuit (Fig. 1 Item 107-1 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-1 in para [0027])) configured to output a detection-window signal based on a comparison of a gate signal of the power device and an ON threshold, the detection-window signal having a transition that is delayed by a filter period (Fig. 1 Item 101 discloses a measurement device or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027]));
a second comparison circuit (Fig. 1 Item 107-2 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-2 in para [0027])) configured to output a defect detection signal based on a comparison of a wire-bond signal of the power device (Fig. 1 Item 105-2 discloses a contacting points or bonding points 105-1, 105-2, 105-3, 105-4 connected to 107 in para [0028-0029])) and an adjustable threshold signal, the wire-bond signal having a level corresponding to a wire-bond defect in the power device (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039])); and
a detection circuit configured to output a failure-detection signal (Fig. 1 Item 101 discloses a measurement device 101 for configured to compare the first voltage drop and the second voltage drop. it can be determined which of the contacting is in a critical state in para [0015 & 0027])) 
Koller fails to teach a detection circuit configured to output a failure-detection signal based on a comparison of the detection-window signal and the defect detection signal, the failure-detection signal corresponding to the wire-bond failure in the power device
Meiser teaches a detection circuit configured to output a failure-detection signal based on a comparison of the detection-window signal and the defect detection signal, the failure-detection signal corresponding to the wire-bond failure in the power device (Fig. 1-3 item 110 & 112 discloses detection circuit 110 is further configured to generate a fault indication signal (not shown) that provides an indication of a possible loss or damage associated with the source bond wires of the switching circuit 102 in para [0032-0033]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a bondwire fault detection circuit as taught by Meiser in order to detect a fault associated with a source bondwire of a switching circuit in para [0013]).

Regarding independent claim 2, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, wherein the filter period corresponds to a time necessary for switching transients to subside (Fig. 1 Item 101 discloses a measurement device or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027])).
Regarding independent claim 3, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, wherein the power device is an IGBT having a Kelvin connection (Fig. 1 Item 107-1 & 105 discloses a semiconductor element 107 in which components 107-1, 107-2 are formed for example by MOSFETs or by IGBTs which are considered Kelvin connection in para [0028])).
Regarding independent claim 6, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, 
Koller fails to teach wherein the second comparison circuit includes a comparator configured to receive the wire-bond signal and the adjustable threshold signal.
Meiser teaches wherein the second comparison circuit includes a comparator configured to receive the wire-bond signal and the adjustable threshold signal. (Fig. 1-3 item 110 & 102 discloses to detect the fault based on a comparison of the measured parameter of the switching circuit 102 to a predefined threshold range in para [003-00332]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a bondwire fault detection circuit as taught by Meiser in order to detect a fault associated with a source bondwire of a switching circuit in para [0013]).

Regarding independent claim 7, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, wherein the wire-bond signal is a wire-bond voltage measured at a Kelvin connection (Fig. 1 Item 107-1 & 105 discloses a semiconductor element 107 in which components 107-1, 107-2 are formed for example by MOSFETs or by IGBTs which are considered Kelvin connection in para [0028]))
. Regarding independent claim 8, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, wherein the wire-bond defect includes one or more cracks in one or more bond wires of a wire-bond (Fig. 1 Item 107-2 discloses a converter 100 has six semiconductor components 107-1, 107-2 as shown in measuring circuit in para [0027-0028])).
Regarding independent claim 9, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, wherein the detection circuit includes an AND gate (Fig. 1 Item 101 discloses a voltage measurement device 101 for measuring a voltage drop which would include and gate since it has two inputs in para [0019 & 0027])).
Regarding independent claim 10, Koller teaches the circuit for detecting a wire-bond failure in a power device according to claim 9, wherein the detection circuit includes a transistor coupled to an output of the AND gate. (Fig. 1 Item 101 discloses a voltage measurement device 101 coupled to transistor 107 in para [0019 & 0027])).
Regarding independent claim 11, Koller teaches a power switching system comprising: 
a microcontroller unit (Fig. 1 Item  discloses a components 107-1, 107-2, switched by a control unit (not shown) in para [0028]));;
a power device (Fig. 1 Item 103 discloses a three-phase electric motor 103 having a voltage input to semiconductor 107  in para [0027])); and
a driver (Fig. 1 Item 100 discloses a a measurement device 101 or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027])) that includes a circuit for detecting (Fig. 1 Item 101) a wire-bond failure (Fig. 1 Item 101 discloses a signal can be made indicating a repair measure to be taken in para [0039])) in the power device, the circuit including: 
a first comparison circuit (Fig. 1 Item 107-1 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-1 in para [0027])) configured to output a detection-window signal based on a comparison of a gate signal of the power device and an ON threshold, the detection-window signal having a transition that is delayed by a filter period period (Fig. 1 Item 101 discloses a measurement device or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027]));to;
a second comparison circuit (Fig. 1 Item 107-2 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-2 in para [0027])) configured to output a defect detection signal based on a comparison of a wire-bond signal of the power device (Fig. 1 Item 105-2 discloses a contacting points or bonding points 105-1, 105-2, 105-3, 105-4 connected to 107 in para [0028-0029])) and an adjustable threshold signal, the wire-bond signal having a level corresponding to a wire-bond defect in the power device (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039]));; and
a detection circuit configured to output a failure-detection signal (Fig. 1 Item 101 discloses a measurement device 101 for configured to compare the first voltage drop and the second voltage drop. it can be determined which of the contactings is in a critical state in para [0015 & 0027]))
Koller fails to teach a detection circuit configured to output a failure-detection signal based on a comparison of the detection-window signal and the defect detection signal, the failure-detection signal corresponding to the wire-bond failure in the power device
Meiser teaches a detection circuit configured to output a failure-detection signal based on a comparison of the detection-window signal and the defect detection signal, the failure-detection signal corresponding to the wire-bond failure in the power device (Fig. 1-3 item 110 & 112 discloses detection circuit 110 is further configured to generate a fault indication signal (not shown) that provides an indication of a possible loss or damage associated with the source bond wires of the switching circuit 102 in para [0032-0033]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a bondwire fault detection circuit as taught by Meiser in order to detect a fault associated with a source bondwire of a switching circuit in para [0013]).

Regarding independent claim 12, Koller teaches the power switching system according to claim 11, wherein the filter period corresponds to a time necessary for switching transients to subside (Fig. 1 Item 101 discloses a measurement device or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027]));

Regarding independent claim 16, Koller teaches the power switching system according to claim 11, wherein the microcontroller unit is configured to receive the failure-detection signal and to take an action to protect the power device (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039])).

Regarding independent claim 17, Koller teaches the power switching system according to claim 16.
Koller fails to teach wherein the action is shutting down the driver.
Meiser teaches wherein the action is shutting down the driver. (Fig. 1-5 item 504  discloses driver circuit  controls a time measurement circuit 512 configured to measure a turn-on time or a turn-off time required to turn-off the switching circuit in para [039]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a driver circuit controls a turn-on time as taught by Meiser in order to detect a fault associated with a source bondwire of a switching circuit in para [0013]).
Regarding independent claim 18, Koller teaches the power switching system according to claim 16, wherein the action is generating a notification that the power device needs service (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039])).

Regarding independent claim 19, Koller teaches a method for detecting a wire-bond failure in a power device, the method including: 
cycling a power device (Fig. 1 Item 103 discloses a three-phase electric motor 103 having a voltage input to semiconductor 107  in para [0027]));;
sensing a gate voltage of the power device (Fig. 1 Item 103 discloses a three-phase electric motor 103 having a voltage input to semiconductor 107  in para [0027]));;
determining that the gate voltage meets or exceeds an ON threshold (Fig. 1 Item 107-1 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-1 in para [0027]));
determining that a filter period has expired, the filter period starting when the gate voltage exceeds the ON threshold; sensing, after the filter period has expired, a wire-bond voltage at a kelvin connection of the power device (Fig. 1 Item 107-2 discloses a measurement device 101 for measuring a voltage drop UDS over a semiconductor element 107-2 in para [0027]));
detecting the wire-bond failure in the power device based on the comparison (Fig. 1 Item 101 discloses a measurement device or control device is configured to compare voltage curves or voltage drops stored in the storage device at different times in para [0019 & 0027]));to;.
Koller fails to teach comparing the wire-bond voltage to an adjustable threshold to obtain a comparison; and
Meiser teaches comparing the wire-bond voltage to an adjustable threshold to obtain a comparison (Fig. 1-3 item 110 & 112 discloses detection circuit 110 is further configured to generate a fault indication signal (not shown) that provides an indication of a possible loss or damage associated with the source bond wires of the switching circuit 102 in para [0032-0033]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a bondwire fault detection circuit as taught by Meiser in order to detect a fault associated with a source bondwire of a switching circuit in para [0013]).

Regarding independent claim 20, Koller teaches the method for detecting a wire-bond failure in a power device according to claim 19, further comprising: performing an action to protect the power device after detecting the wire-bond failure (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039])).

Regarding independent claim 21, Koller teaches the method for detecting a wire-bond failure in a power device according to claim 20, wherein performing the action includes: preventing subsequent cycles of the power device (Fig. 1 Item 101 discloses a measurement device which can determine state or mode of the bonding or contacting operating states (recuperation/boost)  in para [0036])). 

Regarding independent claim 22, Koller teaches the method for detecting a wire-bond failure in a power device according to claim 20, wherein performing the action includes: servicing the power device (Fig. 1 Item 101 discloses a measurement device which can produce a signal can be made indicating a repair measure to be taken in para [0039])).

6	 Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller et. al. (US 20150108930 A1) in view of Meiser et. al. (US 2019/0369151 A1) in further view of AMIGHINI et. al. (US 2012/0326756 A1).
Regarding independent claim 4, Koller in view of Meiser teaches the circuit for detecting a wire-bond failure in a power device according to claim 1, 
Koller fails to teach wherein the first comparison circuit includes a Schmitt trigger to compare the gate signal to the ON threshold, which corresponds to a gate voltage of the power device in an ON condition.
AMIGHINI teaches wherein the first comparison circuit includes a Schmitt trigger to compare the gate signal to the ON threshold, which corresponds to a gate voltage of the power device in an ON condition. (Fig. 6 item 310 discloses comprises a voltage comparator 310 (for example an inverting Schmitt trigger) in para [0050]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a testing manufacturing of the integrated circuit which is commonly referred to as "wire bonding as taught by AMIGHINI in order to accurately detect a comparison of voltages to find a fault in para [0013]).

7 	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller et. al. (US 20150108930 A1) in view of Meiser et. al. (US 2019/0369151 A1) in further view of SATHIK et. al. (US 2017/0350934 A1).
Regarding independent claim 13, Koller in view of Meiser teaches the power switching system according to claim 11.
Koller fails to teach wherein the power device in an IGBT that includes a Kelvin emitter that is coupled to the driver and a power emitter that is coupled to ground.
SATHIK teaches wherein the power device in an IGBT that includes a Kelvin emitter that is coupled to the driver and a power emitter that is coupled to ground. (Fig. 1-2 item 204 discloses Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT 201 in para [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT transistor as taught by SATHIK in order to provide cheaper measure of IGBT for these parameter in para [0016]).

Regarding independent claim 14, Koller in view of Meiser teaches the power switching system according to claim 13, 
Koller fails to teach wherein the Kelvin emitter is coupled to a common node by a first wire-bond and the power emitter is coupled to the common node by a second wire-bond.
SATHIK teaches wherein the Kelvin emitter is coupled to a common node by a first wire-bond and the power emitter is coupled to the common node by a second wire-bond. (Fig. 1-2 item 204 discloses measurement module 205 connected through bond wires to a Kelvin emitter 204. The Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT 201.in para [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT transistor as taught by SATHIK in order to provide cheaper measure of IGBT for these parameter in para [0016]).

Regarding independent claim 15, Koller in view of Meiser teaches the power switching system according to claim 14.
Koller fails to teach wherein the wire-bond signal is a wire-bond voltage between the Kelvin emitter and the power emitter, the wire-bond voltage corresponding to a resistance of the first wire-bond and a resistance of the second wire-bond.
SATHIK teaches wherein the wire-bond signal is a wire-bond voltage between the Kelvin emitter and the power emitter, the wire-bond voltage corresponding to a resistance of the first wire-bond and a resistance of the second wire-bond. (Fig. 1-2 item 204 discloses measurement module 205 connected through bond wires to a Kelvin emitter 204. The Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT 201.in para [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a converter for an electric motor includes a semiconductor element in Koller to include a Kelvin emitter 204 is connected in series with the emitter terminal of the IGBT transistor as taught by SATHIK in order to provide cheaper measure of IGBT for these parameter in para [0016]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 5 the prior art or record taken alone or in combination fail to teach or suggest the circuit for detecting a wire-bond failure in a power device according to claim 4
“wherein the first comparison circuit includes a filter coupled to an output of the Schmitt trigger, the filter configured to delay the transition of the Schmitt trigger by the filter period.” in combination with all the other elements of claim 1.  
8	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868